DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings either feature hand drawn element numbers and figure labels (Figs. 1-5) or appear to be entirely hand drawn (Figs. 2-5), rendering them informal.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "such as" (“filled with an aqueous liquid such as water, including deionized water” in line 2) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the phrase "such as" (“or a buffered solution, such as a buffered saline solution”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 8 is rejected by virtue of its dependence on claim 7, thereby containing all the limitations of the claim on which it depends.
Allowable Subject Matter
Claims 1-8 are allowed in view of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for determining geometrical parameters of a soft contact lens, the method comprising, among other essential steps, determining a plurality of edge points located on the edge of the soft contact lens from the three-dimensional OCT image; connecting adjacent ones of the edge points in a circumferential direction by individual straight lines, each of the individual straight lines having a length, to form an approximated circumference of the soft contact lens; summing up the lengths of all individual straight lines, the sum of the lengths of all individual straight lines representing a length U of the approximated circumference of the soft contact lens; and, from the so determined length U of the approximated circumference of the soft contact lens, determining a diameter D of the soft contact lens according to the equation D = U/π, in combination with the rest of the limitations of the above claim.
The prior art of record, such as US 2008/0007694 to Wei et al.; US 2015/0168250 to Saxer et al.; US 2018/0024077 to Tonn; and US 2018/0120199 to Unterkoffler et al.; all disclose using an optical coherence tomography device to measure various aspects of either a lens or, more specifically, a contact lens.  Additionally, WO 2019/147936 to Tao et al. discloses an interferometer that is used to characterize an internal surface of a lens using ray tracing and to simulate refraction and determine a cumulative path length to determine a corrective radius of the lens (see Tao abstract).  This prior art, however, fails to disclose the specifics of the claimed method as set forth above regarding claim 1, where the length of the approximated circumference of the soft contact lens, found by summing up lengths of individual straight lines that connect edge points on the edge of the contact lens, is used to measure a diameter of that contact lens.
The examiner notes that the full allowability of claims 7-8 depend on the 35 USC 112(b) rejection set forth above being properly overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2011/0032533 to Izatt et al. discloses three-dimensional image correction and parameter computation in optical coherence tomography, and US 2019/0195730 to Fechner et al. discloses a method for using an optical coherence tomography device to measure the refractive index of lens material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        November 4, 2022